Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose a connector assembly comprising a housing defining a fluid passageway extending along a first axis at an open first end and to an open second end; a retainer ring disposed in the open first end of the housing and coaxially about the first axis, the retainer ring defining a slot extending along the first axis; a retainer clip secured to the housing and at least partially disposed within the fluid passageway at the open first end, the retainer clip being adapted for releasably engaging and retaining a component when inserted into the open first end; and a verification tab disposed within the slot of the retainer ring, the verification tab adapted for being slideably displaced along the slot between a negative verification position where the verification tab is completely disposed within the housing and a positive verification position where a portion of the verification tab is visibly disposed above an exterior surface of the housing
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains legal phraseology.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
The specification recites “exterior surface 24” and “interior surface 24”; however, both statements cannot be correct.  
Appropriate correction is required.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because it illustrates the state of the art. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M DUNWOODY whose telephone number is (571)272-7080. The examiner can normally be reached Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M DUNWOODY/Primary Examiner, Art Unit 3679